Case 7:19-cv-00075-HL Document 1-1 Filed 05/24/19 Page 1 of 7

EXHIBIT A

TO COMPLAINT

MONCUS V. LASALLE MANAGEMENT
COMPANY, LLC, ET AL

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA

VALDOSTA DIVISION
Case 7:19-cv-00075-HL Document 1-1 Filed 05/24/19 Page 2 of 7

 

BRENT J. SAVAGE

3 A Vv A G E ROBERT BARTLEY TURNER

$< SS TURNER JAMES D. DURHAM
KATHRYN HUGHES PINCKNEY

GS DURHAM BRENT J. SAVAGE, JR.
Py N CKN EY SHANNON C. O'REILLY
——— AND ems WILLIAM J. DEGENHART
J V E (licensed in GA and FL)
aaa SA AG ZACHARY R. SPROUSE
_ SPRG. kaa SAMUEL L. MIKELL

July 24, 2018

VIA CERTIFIED MAIL 7018 0360 0001 7798 0409
RETURN RECEIPT REQUESTED

Donnie Youghn
Irwin County Sheriff
400 S Irwin

Ocilla, GA 31774.

Re: Claimant: Tyler Moncus
Date of Injury: On or about September 17-27, 2017
Location: Irwin County Detention Center
Dear Sheriff Youghn:

Please be advised that this firm represents Tyler Moncus in connection with the injuries
and damages Mr. Moncus sustained as a result of the Irwin County Detention Center's
failure to credit Mr. Moncus for time served pursuant to O.C.G.A. § 17-10-11 and the ten
(10) days Mr. Moncus remained incarcerated as a result from on or about September 17-27,
20LY.

On September 2, 2015, Tyler Moncus was arrested in connection with the shooting of Jason
Hollingsworth’s pickup truck. Mr. Moncus spent eighteen (18) days in the Irwin County
Detention Center before being released on bail.

On or about September 17, 2017, Mr. Moncus entered a plea in his assault case and was
sentenced to ten days in jail, plus five years of felony probation. Under O.C.G.A. § 17-10-
11,Mr. Moncus was automatically entitled to credit for time served awaiting trial.
Because Mr. Moncus already had spent eighteen (18) days in jail, he should have been
able to report to the Irwin County Detention Center, then be released immediately.
Instead, Moncus was forced to serve the entire ten (10) days of his sentence at the Irwin
County Detention Center.

As a result of being incarcerated illegally for ten (10) days, Mr. Moncus lost his
employment at Anvil Trailers. Mr. Moncus was unemployed for a month before finding

102 E. LIBERTY ST. | 8TH FLOOR SAVANNAH GEORGIA 31401 P.O. BOX 10600 SAVANNAH GEORGIA 31412
P| 912.231.1140 F[912.232.4212 savagelawfirm.net
Case 7:19-cv-00075-HL Document 1-1 Filed 05/24/19 Page 3 of 7

Ante Litem Notice to Donnie Youghn
July 24, 2018
Page 2 of 2

a new job at less than half of his former pay. Further, Mr. Moncus lost medical insurance
for himself and for his family.

Mr. Moncus, who had never before been incarcerated, further suffered extreme mental and
emotional distress being incarcerated alongside federal prisoners. Mr. Moncus lost ten (10)
pounds as a result of his ten-day incarceration, shedding a pound a day. At one point
during his incarceration, Mr. Moncus and other detainees were made to strip naked and go
to the gym while guards did a weapons search, an experience that was both humiliating
and terrifying to Mr. Moncus.

We believe that the injuries sustained by Tyler Moncus were caused by the actions or
inactions of Irwin County, the Irwin County Sheriff's Office, Tifton Judicial Circuit
Assistant District Attorney J.D. Hart, and/or LaSalle Corrections.

On behalf of Tyler Moncus, I hereby provide notice of their intent to take legal action
against the individuals or entities responsible for their injuries. The claim for the injuries
and damages suffered by Tyler Moncus include, but are not limited to, physical and
mental pain and suffering, medical expenses, and lost wages. The claim for these injuries
and damages is for $500,000.

The purpose of this correspondence is to satisfy O.C.G.A. § 50-21-26 and all other Georgia
statutes regarding ante litem notice. Additionally, this notice is given to afford Irwin
County the opportunity to investigate this claim and ascertain the evidence and to avoid
unnecessary litigation.

If you have any questions or if you would like to discuss this matter further, please give

me a call.
Very truly yours,

Brent J. Savage
SAVAGE & TURNER, P.C.

BJS/fsb
Case 7:19-cv-00075-HL Document 1-1 Filed 05/24/19 Page 4 of 7

_ ll Complete item$"t2,"and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits. °

    

 

 

wr ived by (Printed Sy oF s

 

1. Article Addressed to:

ponnIe Yougnn -
vin WwW. Snevitt
ADD Sovlth-\vwin Ave.

DAU, 211714

UOC AY AT

9590 9402 3789 8032 1833 87

   

 

D. Is delivery address differentffrom item i? CJ
if YES, enter delivery address bier ra)

f

 

yet. luler NuUoncus

 

 

2. Article Number (Transfer from service label)

 

3. Service Type O Priority Mai
O Adult Signature C Reglstered
£_ Adult Signature Restricted Delivery C Registered
ertified Mail® Delivery
Certified Mail Restricted Delivery Return Rec
O Collect on Delivery Merchandis
Cl Collect on Delivery Restricted Delivery O Signature C
7 lail C1 Signature C

7014 0360 0001 7798 0409 ‘ail Restricted Delivery Restricted |

PS Form 3811, July 2015 PSN 7530-02-000-9053

D)}
Domastic Rett
Case 7:19-cv-00075-HL Document 1-1 Filed 05/24/19 Page 5 of 7

SAVAGE BRENT J. SAVAGE

ROBERT BARTLEY TURNER
OW TURNER JAMES D. DURHAM
KATHRYN HUGHES PINCKNEY
ow DURHAM BRENT J. SAVAGE, JR.
—e——
a

PINGKNEY SHANNON C. O'REILLY

WILLIAM J. DEGENHART

awe SAVAGE (Licensed in GA and FL)

 

ZACHARY R. SPROUSE
SAMUEL L. MIKELL

July 24, 2018

VIA CERTIFIED MAIL 7018 0360 0001 7798 0393
RETURN RECEIPT REQUESTED

Joey Whitley

Irwin County Commission Chairman

207 South Irwin Ave.

Ocilla, GA 31774

Re: Claimant: Tyler Moncus
Date of Injury: On or about September 17-27, 2017
Location: Irwin County Detention Center

Dear Mr. Whitley:

Please be advised that this firm represents Tyler Moncus in connection with the injuries
and damages Mr. Moncus sustained as a result of the Irwin County Detention Center's
failure to credit Mr. Moncus for time served pursuant to O.C.G.A. § 17-10-11 and the ten
(10) days Mr. Moncus remained incarcerated as a result from on or about September 17-27,
2017.

On September 2, 2015, Tyler Moncus was arrested in connection with the shooting of Jason
Hollingsworth’s pickup truck. Mr. Moncus spent eighteen (18) days in the Irwin County
Detention Center before being released on bail.

On or about September 17, 2017, Mr. Moncus entered a plea in his assault case and was
sentenced to ten days in jail, plus five years of felony probation. Under O.C.G.A. § 17-10-
11,Mr. Moncus was automatically entitled to credit for time served awaiting trial.
Because Mr. Moncus already had spent eighteen (18) days in jail, he should have been
able to report to the Irwin County Detention Center, then be released immediately.
Instead, Moncus was forced to serve the entire ten (10) days of his sentence at the Irwin
County Detention Center.

As a result of being incarcerated illegally for ten (10) days, Mr. Moncus lost his
employment at Anvil Trailers. Mr. Moncus was unemployed for a month before finding a
new job at less than half of his former pay. Further, Mr. Moncus lost medical insurance for

102 E. LIBERTY ST. | STH FLOOR SAVANNAH GEORGIA 31401 P.O. BOX 10600 SAVANNAH GEORGIA 31412
P| 912.231.1140 F| 912.232.4212 savagelawfirm.net
Case 7:19-cv-00075-HL Document 1-1 Filed 05/24/19 Page 6 of 7

Ante Litem Notice to Joey Whitley
July 24, 2018
Page 2 of 2

himself and for his family.

Mr. Moncus, who had never before been incarcerated, further suffered extreme mental and
emotional distress being incarcerated alongside federal prisoners. Mr. Moncus lost ten (10)
pounds as a result of his ten-day incarceration, shedding a pound a day. At one point
during his incarceration, Mr. Moncus and other detainees were made to strip naked and go
to the gym while guards did a weapons search, an experience that was both humiliating
and terrifying to Mr. Moncus.

We believe that the injuries sustained by Tyler Moncus were caused by the actions or
inactions of Irwin County, the Irwin County Sheriff's Office, Tifton Judicial Circuit
Assistant District Attorney J.D. Hart, and/or LaSalle Corrections.

On behalf of Tyler Moncus, I hereby provide notice of their intent to take legal action
against the individuals or entities responsible for their injuries. The claim for the injuries
and damages suffered by Tyler Moncus include, but are not limited to, physical and
mental pain and suffering, medical expenses, and lost wages. The claim for these injuries
and damages is for $500,000.

The purpose of this correspondence is to satisfy O.C.G.A. § 50-21-26 and all other Georgia
statutes regarding ante litem notice. Additionally, this notice is given to afford Irwin
County the opportunity to investigate this claim and ascertain the evidence and to avoid
unnecessary litigation.

If you have any questions or if you would like to discuss this matter further, please give

me a call.
Very truly yours,

bef

Brent J. Savage
SAVAGE, TURNER, DURHAM, PINCKNEY & SAVAGE

BJS/fsb
Case 7:19-cv-00075-HL Document 1-1 Filed 05/24/19 Page 7 of 7

 

 

SENDER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3.
® Print your name and address on the reverse
so that we can return the card to you.

@ Aitach this card to the back of the mailpiece,
or on the front if space permits.

  

 

 

 

ad
‘1. Article Addressed to: &

Joey Whitty

 

win LO. Uinmissimn Cha

201 &. \ivwin Ave.
DU Ut; GA 3014

FART 01

9590 9402 3789 8032 1833 94

 

 

ref: Tuy MOnUss

 

 

v
3. Service Type O Priority Mail Exp
O Adult Signature C1] Registered Mail
eo Signature Restricted Delivery C Registered Mail
Certified Mail® Wis ivery
O Certified Mail Restricted Delivery Return Recelpti
1 Collect on Delivery Merchandise

 

9 4rtinia Mumbar (Tranefar fram sarvica label)

 

O Collect on Delivery Restricted Delivery Signature Confir

7028 G3b0 OOOL 7798 D595 “Gwevecnaey Roane

PS Form 3811, July 2015 PSN 7530-02-000-9053

9}
Domestic Return !
